Case 19-57186-sms   Doc 27   Filed 06/17/19 Entered 06/17/19 17:28:51   Desc Main
                             Document     Page 1 of 3




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

In re:                           :               Case No. 19-57186-SMS
                                 :
CLARKE'S TOWING &                :
TRANSPORTATION SERVICE, INC.,    :               Chapter 11
                                 :
     Debtor.                     :
_________________________________:


                          VERIFIED STATEMENT
          OF HENRY CLARKE PURSUANT TO 11 U.S.C. § 1116(1)(B)

     I, Henry Clarke, hereby make solemn oath, to the best of my
information and belief after diligent inquiry, under penalty of
perjury as follows:

     1. I am over the age of eighteen and am competent to make
this Verified Statement. All information set forth in this
Verified Statement is based upon my personal knowledge,
information or belief.

     2. I am the above referenced Debtor’s CEO. I maintain an
office at 1950 Royal Industrial Boulevard, Austell, Georgia
30106.

     3. I am knowledgeable of the Debtor’s day to day
operations, finances, and accounting.

     4.    No cash flow statement has ever been prepared for the
Debtor.



Dated: June 13, 2019                     /s/ Henry Clarke
                                         Henry Clarke
Case 19-57186-sms   Doc 27   Filed 06/17/19 Entered 06/17/19 17:28:51   Desc Main
                             Document     Page 2 of 3




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

In re:                           :               Case No. 19-57186-SMS
                                 :
CLARKE'S TOWING &                :
TRANSPORTATION SERVICE, INC.,    :               Chapter 11
                                 :
     Debtor.                     :
_________________________________:

                         CERTIFICATE OF SERVICE

     This is to certify that I have on this day electronically
filed the foregoing VERIFIED STATEMENT OF HENRY CLARKE PURSUANT
TO 11 U.S.C. § 1116(1)(B) using the Bankruptcy Court’s
Electronic Case Filing program, which sends a notice of this
document and an accompanying link to this document to the
following parties who have appeared in this case under the
Bankruptcy Court’s Electronic Case filing program:

   •   Thomas Wayne Dworschak     thomas.w.dworschak@usdoj.gov,
       lisa.maness@usdoj.gov;ltctommyd@aol.com
   •   Kevin D. Fitzpatrick     kevin.fitzpatrick@dcbflegal.com,
       jessicasorrenti@dcbflegal.com;idaallen@dcbflegal.com
   •   Lindsay P. S. Kolba          lindsay.p.kolba@usdoj.gov,
       lisa.maness@usdoj.gov
   •   James W. Martin     james@hpmlawatl.com,
       natalie@hpmlawatl.com
   •   A. Christian Wilson     cwilson@simplawatlanta.com,
       sscheu@simplawatlanta.com




                                       2
Case 19-57186-sms   Doc 27   Filed 06/17/19 Entered 06/17/19 17:28:51   Desc Main
                             Document     Page 3 of 3




      This the 17th day of June, 2019.


                                           /s/ Paul Reece Marr
                                           Paul Reece Marr
                                           GA Bar No. 471230
Paul Reece Marr, P.C.
300 Galleria Parkway, N.W.
Suite 960
Atlanta, GA 30339
770-984-2255




                                       3
